NOTE: This order is nonprecedential.

  mniteb ~tate~ <!Court of ~penI~
      for !be jfebernI <!Circuit

  IN RE BIOSEARCH TECHNOLOGIES, INC.                 AND
        EUROFINS MWG OPERON INC;,
                 Petitioners.


              Miscellaneous Docket No. 995


    On Petition for Writ of Mandamus to the URited
States District Court for the Eastern District of Texas in
case no. 09·CV·0283, Judge T. John Ward.


                     ON PETITION


                        ORDER

    Applied Biosystems, LLC and Life Technologies Cor·
poration move for a 14·day extension of time until August
16, 2011 to file their response to Biosearch Technologies,
Inc. and Eurofins MWG Operon Inc.'s (Biosearch) petition
for a writ of mandamus. Biosearch opposes.

   Upon consideration thereof,

    IT Is ORDERED THAT:
IN RE BIOSEARCH TECH                                          2


    The motion is granted in part. Applied Biosystems,
LLC and Life Technologies Corporation have until August
5, 2011 to file their response.

                                  FOR THE COURT


      JUL 212011                    /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Thomas M. Peterson, Esq.
    Kenneth E. Keller, Esq.
    Clerk, United States District Court for the Eastern
District of Texas
s24                                            FILED
                                      •.s. COURt OF APPEALS FOR
                                        THE FEDERAL CIRCUIT

                                           JUL 272011
                                             JANHORBALY
                                                ClERK